COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              CLEO DICKERSON
                                                                                     MEMORANDUM OPINION*
              v.      Record No. 0819-13-1                                               PER CURIAM
                                                                                        OCTOBER 1, 2013
              CITY OF VIRGINIA BEACH
               DEPARTMENT OF HUMAN SERVICES


                              FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                              Glen R. Crowshaw, Judge

                                (Diane J. Manning, on brief), for appellant.

                                (Mark D. Stiles; Christopher Boynton; Christianna Dougherty-
                                Cunningham; Rachel Allen; Bretta Lewis, Guardian ad litem for the
                                minor child, on brief), for appellee.


                      Cleo Dickerson (mother) appeals orders approving the goal of permanent foster care for her

              child. Mother argues that the trial court erred by finding that (1) “the relief of custody and

              accompanying petition were appropriate”; (2) “all reasonable efforts were made to prevent removal

              of the child from her mother’s home”; (3) “the child’s health was in eminent [sic] danger by virtue

              of the structure of her mother’s care for her”; (4) “the mother was suffering from severe mental

              issues which precluded her from being an effective and loving parent”; (5) “the mother’s cessation

              of visitation violated any reasonable demonstrated ability to maintain a close and continuing

              relationship with the child”; and (6) “the permanency plan order adopted by the juvenile court is in

              the child’s best interests.” Mother also argues that the trial court erred by “dismissing the appeal of

              the annual foster care review order, and finding that the plan is in the child’s best interests.” Upon



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
reviewing the record and briefs of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.1 See Rule 5A:27.

                                          BACKGROUND

       The Virginia Beach Department of Human Services (the Department) has been involved

with mother and her child for several years. On or about October 3, 2007, the Virginia Beach

Juvenile and Domestic Relations District Court (the JDR court) entered a permanent child

protective order because the minor child had been subject to medical abuse. Pursuant to the

child protective order, mother was ordered to participate in a neuropsychiatric evaluation and

cooperate with the services and recommendations of the Department. Mother participated in the

neuropsychiatric evaluation.

       The Department continued to provide services for the family; however, in 2009, it

received referrals alleging abuse and neglect of the child. Mother agreed to transfer custody of

the child to relatives, but shortly thereafter, the child left those relatives’ care. The child was

then placed with other family members, specifically Troy and Carletta Perry. In August 2009,

the Perrys received custody of the child, yet, by the fall of 2009, the Perrys filed a motion to be

relieved of custody of the child. The child was placed in foster care because there were no other

relatives who were willing, able, and/or suitable to care for the child. The Department

determined that it was not in the child’s best interests to be returned to mother’s custody because

mother failed to follow through with the recommendations of the neuropsychiatric evaluation,


       1
          On August 16, 2013, the Department and the guardian ad litem filed a motion to dismiss
based on mother’s failure to comply with the Court’s procedural rules. Considering our ruling
summarily affirming the trial court’s decision, the motion to dismiss is denied. In addition, the
Department and the guardian ad litem filed a motion for extension of time to file their brief.
Since their brief was filed on September 3, 2013, we find that their motion is moot. See United
States Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980) (holding that “mootness has two
aspects: ‘when the issues presented are no longer “live” or the parties lack a legally cognizable
interest in the outcome’” (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969))).

                                                 -2-
failed to attend visitation, failed to participate in therapy with the child, and showed an inability

to connect with and parent the child.

        The JDR court granted the petition for the relief of custody and approved a permanency

planning order with a goal of permanent foster care. It also approved the annual foster care

review order. Mother appealed all three orders to the circuit court.

        After hearing the evidence and argument, the circuit court denied mother’s motions to

strike and affirmed the JDR court orders granting the petition for the relief of custody and

approving the goal of permanent foster care. This appeal followed.

                                             ANALYSIS

                                              Rule 5A:8

        The trial court entered the final order on March 29, 2013. “The transcript of any

proceeding is a part of the record when it is filed in the office of the clerk of the trial court within

60 days after entry of the final judgment.” Rule 5A:8(a); see LaCava v. Commonwealth, 283
Va. 465, 468, 722 S.E.2d 838, 839 (2012) (explaining that “Rule 5A:8(a) provides a period of 60

days after entry of final judgment within which to file transcripts”). Pursuant to Rule 5A:8(a),

the transcript in this case had to be filed within 60 days after entry of the final judgment – i.e., by

Tuesday, May 28, 2013. Mother filed the transcript on Wednesday, May 29, 2013 – after the

deadline for filing the transcript had passed. Furthermore, mother did not file any motion in this

Court under Rule 5A:8(a) requesting an extension of time for filing the trial transcript. “This

Court has no authority to make exceptions to the filing requirements set out in the Rules.” Bay

v. Commonwealth, 60 Va. App. 520, 529, 729 S.E.2d 768, 772 (2012) (internal quotation marks

and citation omitted). Therefore, the record does not contain a timely filed transcript or written

statement of facts. See Rule 5A:8(a) and (c).




                                                 -3-
       We have reviewed the record and the parties’ briefs. We conclude that a transcript or

written statement of facts is absolutely indispensable to a determination of the issues on appeal.

See Anderson v. Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner

v. Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986). “When the appellant

fails to ensure that the record contains transcripts or a written statement of facts necessary to

permit resolution of appellate issues, any assignments of error affected by such omission shall

not be considered.” Rule 5A:8(b)(4)(ii).

       Therefore, because we do not have an adequate record to decide the assignments of error

before us, we must summarily affirm the trial court since we cannot decide the issues appellant

puts before us without her also providing this Court with an adequate record on appeal. In

addition, appellant also fails to follow various other Rules of Court in this appeal:

                                      Rules 5A:18 & 5A:20(c)

       As required by Rule 5A:20(c), mother included the following statement to explain where

her assignments of error were preserved: “All assignments of error were referenced in the Final

Order when signed under objection as stated in the record, coupled with the closing arguments of

counsel for the Appellant.”

       Mother’s only objection on the final order was “seen and objected to as stated in the

record.” A statement of “seen and objected to” is insufficient to preserve an issue for appeal.

Lee v. Lee, 12 Va. App. 512, 515, 404 S.E.2d 736, 738 (1991) (en banc). In a bench trial, an

appellant can preserve her issues for appeal in a motion to strike, in closing argument, in a

motion to set aside the verdict, or in a motion to reconsider. Id. Mother did not file any

post-trial motions. Since the transcript was not timely filed, we cannot consider mother’s

arguments made at trial. Therefore, mother failed to preserve her arguments for appeal. See

Rule 5A:18.

                                                -4-
                                            Rule 5A:20(e)

        Mother’s opening brief did not include the standard of review with respect to her

assignments of error, nor did it include any legal authority to fully support her arguments. Rule

5A:20(e) mandates that appellant’s opening brief include “[t]he standard of review and the

argument (including principles of law and authorities) relating to each assignment of error.”

Mother did not comply with Rule 5A:20(e) because her opening brief does not contain any

principles of law, or citation to legal authorities, or the record to fully develop her arguments.2

        Mother has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992).

        We find that mother’s failure to comply with Rule 5A:20(e) is significant. See Fadness

v. Fadness, 52 Va. App. 833, 851, 667 S.E.2d 857, 866 (2008) (“If the parties believed that the

circuit court erred, it was their duty to present that error to us with legal authority to support their

contention.”); Parks v. Parks, 52 Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                              Rule 5A:25

        Mother failed to provide us with an adequate appendix to enable us to address her

assignments of error. Mother’s appendix included two documents, namely the final order and a

portion of the late transcript. The Department designated additional documents to be included in

the appendix, but the appendix does not contain them. The appendix is insufficient - - it does not

contain any pleadings, a timely filed transcript or written statement of facts, any exhibits, the

foster care plans, or court orders, except for the final order.


        2
        Although mother mentions Code § 20-124.3 in her opening brief, she fails to develop
her arguments.

                                                 -5-
               “We have many times pointed out that on appeal the judgment of
               the lower court is presumed to be correct and the burden is on the
               appellant to present to us a sufficient record from which we can
               determine whether the lower court has erred in the respect
               complained of. If the appellant fails to do this, the judgment will
               be affirmed.”

Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993) (quoting Justis v.

Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961)).

               The appendix must include “any testimony and other incidents of
               the case germane to the questions presented,” Rule 5A:25(c)(3),
               and “exhibits necessary for an understanding of the case that can
               reasonably be reproduced,” Rule 5A:25(c)(6). “The appendix is a
               tool vital to the function of the appellate process in Virginia. . . .
               By requiring the inclusion of all parts of the record germane to the
               issues, the Rules promote the cause of plenary justice.” Thrasher
               v. Burlage, 219 Va. 1007, 1009-10, 254 S.E.2d 64, 66 (1979) (per
               curiam). Thus, the filing of an appendix that complies with the
               Rules, is “essential to an informed collegiate decision.” Id.

Patterson v. City of Richmond, 39 Va. App. 706, 717, 576 S.E.2d 759, 764-65 (2003).

       Mother had the responsibility to provide a complete record to the appellate court.

Twardy v. Twardy, 14 Va. App. 651, 658, 419 S.E.2d 848, 852 (1992) (en banc). This Court

“will not search the record for errors in order to interpret the appellant’s contention and correct

deficiencies in a brief.” Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239. Nor is it this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc).

                                          CONCLUSION

       Due to appellant’s failure to comply with this Court’s procedural rules and her failure to

provide an adequate record to enable this Court to decide this case on appeal, the trial court’s

ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.


                                                 -6-